DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In response to Applicant’s claims filed on October 15, 2019, claims 5-24 are now pending for examination in the application.
        
Information Disclosure Statement
The information disclosure statements (IDS) filed on 01/29/20 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a completed flow diagram as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
(s) 6-10, 12-17 is/are objected to because of the following informalities:  6-10 and 12-17 depend on claims 1-4.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 5-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
	The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to generate a set of compliance requirements by creating a database that stores compliance data with semantic relationship pairs of compliance data, wherein similarity scores are assigned for each pair. Examiner notes that a person can operate a generic computer user interface to generate a pair of data by matching the visible data, and assign scores. The taxonomy engine as recited does it generic functions to build a taxonomy of classification perhaps through mathematical relationships and a natural language processing module as recited also performs its generic functions to parse and identify data. An off the shelf computer system can perform these functionalities, i.e., performing the role of artificially intelligent system as recited in the preamble. The interpretation of claim is that a person looks at data on a computer screen, matches similarity of some data on the screen, pairs them, and then subjectively assign scores to the pairs. Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the systems of claims 5-24 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 5-24, the limitations directed to additional elements include: monitoring circuitry, scoring circuitry, interface, circuitry, an electronic device, memory, and processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
monitoring circuitry that receives regulatory compliance data from one or more sources of regulatory information (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user reading and understanding compliance regulations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); 
a taxonomy engine that processes the regulatory compliance data to generate taxonomy-based classifications of the regulatory compliance data, the taxonomy-based classifications comprising a plurality of modules and compliance requirements within each module (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of classifying the regulatory data. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment); and 
one or more databases storing the taxonomy-based classifications of the regulatory compliance data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking of the classifications of the regulatory compliance. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment)
a plurality of processors in operative communication with the database that receive at least two of the plurality of modules from the taxonomy-based classifications and process the compliance requirements within each received module using one or more artificially intelligent processes to generate a mapping of semantic relationship pairs between each received module (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user calculating and identifying relationships with compliance regulations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
scoring circuitry that processes the mapping of semantic relationship pairs between each received module to produce a similarity score for each semantic relationship pair (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user calculating and identifying relationships with compliance regulations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment);
interface circuitry that uses the similarity scores to generate a set of compliance steps covering all compliance requirements from each of the received modules, wherein the interface circuitry further displays the set of compliance steps on a graphical user interface (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being performed in the mind. This limitation, in the context of this claim, encompasses the user thinking about all the compliance regulations. Thus, this limitation recites an abstract mental process under 2019 PEG because it can be performed in the human mind either through observation, evaluation and judgment).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a monitoring circuitry, scoring circuitry, interface, circuitry, an electronic device, memory, and processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 123-124 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed to monitoring circuitry, scoring circuitry, interface, circuitry, an electronic device, memory, and processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 123-124 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Mental Processes” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-10, 12-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark (US Pub. No. 20160350885) in view of Ghasias et al. (US Pub. No. 20150142682)
With respect to claim 5, Clark teaches an artificially intelligent system employing modularized and taxonomy-based classifications to generate compliance-related content, comprising: 
monitoring circuitry that receives regulatory compliance data from one or more sources of regulatory information (Paragraph 9 discloses classify the company's business operations and identify particular regulatory compliance issues); 
a taxonomy engine that processes the regulatory compliance data to generate taxonomy-based classifications of the regulatory compliance data, the taxonomy-based classifications comprising a plurality of modules and compliance requirements within each module (Paragraph 8 discloses a quantitative classification via taxonomy of all laws and regulations in every jurisdiction); 
one or more databases storing the taxonomy-based classifications of the regulatory compliance data (Paragraph 9 discloses databases); 
a plurality of processors in operative communication with the database (Paragraph 9 discloses processors, and/or databases) that receive at least two of the plurality of modules from the taxonomy-based classifications and process the compliance requirements within each received module using one or more artificially intelligent processes to generate a mapping of semantic relationship pairs between each received module (Paragraph 45 discloses intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant to particular business user); 
scoring circuitry that processes the mapping of semantic relationship pairs between each received module to produce a similarity score for each semantic relationship pair (Paragraph 45 discloses computes a score or ranking that describes how active each rule, law, or regulation is in the market place); and 
interface circuitry that uses the similarity scores to generate a set of compliance steps covering all compliance requirements from each of the received modules, wherein the interface circuitry further displays the set of compliance steps on a graphical user interface (Paragraph 87 discloses system interface elicits information in a way that allows the system to intelligently classify the company's business operations and identify particular regulatory compliance issues that are likely to be implicated. The system will then assign the Rules and Requirements to the company's account when the system determines that the company operates in a way that is likely to implicate the Rule or Requirement).  Clark does not disclose a similariy score.
	However, Ghasias et al. teaches scoring circuitry that processes the mapping of semantic relationship pairs between each received module to produce a similarity score for each semantic relationship pair (Paragraph 79 discloses compare the similarity score with a threshold value to identify a trace between the legal regulations and the software requirements).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Clark (compliance and legal services field) with Ghasias et al. (legal regulations) to include a similarity score.  This would have facilitated machine learning of regulatory compliance by analyzing data using taxanomy.  See Ghasias et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: regulation compliance.  

The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 6, Clark teaches the artificially intelligent system of claim 1, wherein the received at least two of the plurality of modules from the taxonomy-based classifications comprise a first module of compliance requirements generated from published legal text and second module of compliance requirements generated from published regulatory-related text (Paragraph 7 discloses sorting and curation of regulatory law, and legal-based content). 
The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 7, Clark teaches the artificially intelligent system of claim 2, wherein processing the compliance requirements within each received module using one or more artificially intelligent processes to generate a mapping of semantic relationship pairs comprises: 
processing the compliance requirements within each received module using natural language processing to identify compliance requirements in the first module of compliance requirements generated from published legal text that correspond to compliance requirements in the second module of compliance requirements generated from regulatory-related text (Paragraph 12 discloses a special form of natural language processing described herein to convert regulatory text into easy-to-read and easy-to-understand summaries). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 8, Clark teaches the artificially intelligent system of claim 1, wherein the mapping of semantic relationship pairs between each received module is used as a training set to train the one or more artificially intelligent processes (Paragraph 72 discloses training verbiage). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 9, Clark teaches the artificially intelligent system of claim 4, wherein the plurality of processors are further configured to apply the trained one or more artificially intelligent processes to newly issued laws to generate proposed or model regulatory text for the newly issued laws (Paragraph 72 discloses new data identified as it related to the summary text). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 10, Ghasias et al. teaches the artificially intelligent system of claim 1, wherein the similarity score is adjusted by a factor reflecting how many distinct semantic relationship pairs are identified between the received modules (Paragraph 76 discloses computation of a similarity score between the software requirement and the potential trace). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 12, Clark teaches the artificially intelligent system of claim 1, wherein the set of compliance steps include steps for complying with a plurality of system-generated requirements that are different from any of the compliance requirements within the received modules (Paragraph 75 discloses identify any alteration or changes made to the base level requirements or the Requirement itself). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 13, Clark teaches the artificially intelligent system of claim 8, wherein the plurality of system-generated requirements comprises steps that cover at least two distinct compliance requirements from within the received modules (Paragraph 75 discloses identify any alteration or changes made to the base level requirements or the Requirement itself). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 14, Clark teaches the artificially intelligent system of claim 1, further comprising gap-analysis circuitry that receives and processes a user's existing compliance framework to identify compliance requirements that are missing from the user's existing compliance framework (Paragraph 56 discloses analyzes those answers to identify subsets of discrete requirements (as described further in connection with element 111). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 15, Clark teaches the artificially intelligent system of claim 10, wherein the receiving and processing of the user's existing compliance framework to identify compliance requirements that are missing comprises: 
receiving the user's current compliance manual, operating standards, or best practices guidelines (Paragraph 66 discloses system generates or retrieves compliance manual text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically); 
processing the user's current compliance manual, operating standards, or best practices guidelines to identify a set of current compliance requirements for the user (Paragraph 66 discloses system generates or retrieves compliance manual text of a single Requirement, or block 404, that may first be created manually and subsequently processed and created automatically); 
comparing the set of current compliance requirements for the user to the compliance requirements within each of the plurality of modules of the taxonomy-based classifications of regulatory compliance data (Paragraph 62 discloses natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.) so that other aspects of the system, such as the RAI and heat map features, may utilize these relationships to identify which Rules and Requirement are most active and need to be monitored more closely); and 
identifying a set of missing compliance requirements from the plurality of modules of the taxonomy-based classifications of regulatory compliance data (Paragraph 62 discloses natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.) so that other aspects of the system, such as the RAI and heat map features, may utilize these relationships to identify which Rules and Requirement are most active and need to be monitored more closely). 
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 16, Clark teaches the artificially intelligent system of claim 11, wherein the interface circuitry is configured to display a summary of the set of missing compliance requirements on the graphical user interface (Paragraph 62 discloses summaries).
	The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 5.  With respect to claim 17, Clark teaches the artificially intelligent system of claim 13, wherein the system circuitry is configured to issue an alert to the use when there are one or more compliance requirements in the set of missing compliance requirements (Paragraph 52 discloses creation of an alert or update notification that will be generated that will inform the user that the output from processes described in connection with blocks 101 through 115 is different than it was previously). 
	With respect to claim 18, Clark teaches an artificially intelligent system employing modularized and taxonomy-based classifications to generate compliance-related content, comprising: 
one or more databases (Paragraph 9 discloses databases); 
an electronic device coupled with a display, the electronic device having memory storing one or more programs executable by the electronic device, the one or more programs including instructions for: 
receiving regulatory compliance data from one or more sources of regulatory information (Paragraph 9 discloses classify the company's business operations and identify particular regulatory compliance issues); 
processing the regulatory compliance data to generate taxonomy-based classifications of the regulatory compliance data, the taxonomy-based classifications comprising a plurality of modules and compliance requirements within each module (Paragraph 8 discloses a quantitative classification via taxonomy of all laws and regulations in every jurisdiction); 
storing the taxonomy-based classifications of the regulatory compliance data in the one or more databases (Paragraph 9 discloses databases); 
processing the compliance requirements in a first and second module from the taxonomy-based classifications using natural language processing to generate a mapping of semantic relationship pairs between the first and second module (Paragraph 45 discloses intelligently and automatically learn relationships between discrete Modules, Subjects, Rules, and so forth, and utilize these relationships in determining additional Requirements that may be relevant to particular business user); 
generating a similarity score for the first and second module using the mapping of semantic relationship pairs between the modules (Paragraph 45 discloses computes a score or ranking that describes how active each rule, law, or regulation is in the market place); and 
generating, using the similarity scores, a set of compliance steps that covers all compliance requirements from the first and second modules (Paragraph 87 discloses system interface elicits information in a way that allows the system to intelligently classify the company's business operations and identify particular regulatory compliance issues that are likely to be implicated. The system will then assign the Rules and Requirements to the company's account when the system determines that the company operates in a way that is likely to implicate the Rule or Requirement).  Clark does not disclose a similariy score.
	However, Ghasias et al. teaches generating, using the similarity scores, a set of compliance steps that covers all compliance requirements from the first and second modules (Paragraph 79 discloses compare the similarity score with a threshold value to identify a trace between the legal regulations and the software requirements).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Clark (compliance and legal services field) with Ghasias et al. (legal regulations) to include a similarity score.  This would have facilitated machine learning of regulatory compliance by analyzing data using taxanomy.  See Ghasias et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: regulation compliance.  
The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 514.  With respect to claim 19, Clark teaches the artificially intelligent system of claim 14, wherein the mapping of semantic relationship pairs between the first and second module identifies corresponding compliance requirements found in both the first and second module (Paragraph 7 discloses sorting and curation of regulatory law, and legal-based content). 
The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 514.  With respect to claim 20, Clark teaches the artificially intelligent system of claim 14, wherein the mapping of semantic relationship pairs between the first and second module is used as a training set to train the natural language processing (Paragraph 72 discloses training verbiage). 
The Clark reference as modified by Ghasias et al. teaches all the limitations of claim 514.  With respect to claim 21, Clark teaches the artificially intelligent system of claim 16, further comprising instructions for applying the trained natural language processing to at least one newly issued law to generate proposed or model regulatory text for the law (Paragraph 62 discloses natural language processing may also be used by the system to determine relationships between certain sets of the qualitative data (e.g., Requirements, Rules, Subjects, Modules, etc.) so that other aspects of the system, such as the RAI and heat map features, may utilize these relationships to identify which Rules and Requirement are most active and need to be monitored more closely). 
	With respect to claim 24, Clark teaches an artificially intelligent system employing modularized and taxonomy-based classifications to generate compliance-related content, comprising: 
monitoring circuitry that receives regulatory compliance data from one or more sources of regulatory information (Paragraph 9 discloses classify the company's business operations and identify particular regulatory compliance issues); 
a taxonomy engine that processes the regulatory compliance data to generate taxonomy-based classifications of the regulatory compliance data, the taxonomy-based classifications comprising at least two modules and compliance requirements within each module (Paragraph 8 discloses a quantitative classification via taxonomy of all laws and regulations in every jurisdiction); 
one or more databases storing the taxonomy-based classifications of the regulatory compliance data; 
a plurality of processors in operative communication with the database that process the compliance requirements within each module using one or more artificially intelligent processes to identify a set of semantic relationship pairs between the modules; and 
scoring circuitry produces a similarity score for the at least two modules based on the amount of identified semantic relationship pairs between the modules (Paragraph 87 discloses system interface elicits information in a way that allows the system to intelligently classify the company's business operations and identify particular regulatory compliance issues that are likely to be implicated. The system will then assign the Rules and Requirements to the company's account when the system determines that the company operates in a way that is likely to implicate the Rule or Requirement).  Clark does not disclose a similariy score.
	However, Ghasias et al. teaches scoring circuitry produces a similarity score for the at least two modules based on the amount of identified semantic relationship pairs between the modules (Paragraph 79 discloses compare the similarity score with a threshold value to identify a trace between the legal regulations and the software requirements).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Clark (compliance and legal services field) with Ghasias et al. (legal regulations) to include a similarity score.  This would have facilitated machine learning of regulatory compliance by analyzing data using taxanomy.  See Ghasias et al. Paragraph(s) 2-3.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: regulation compliance.  

Allowable subject matter
Claims 11 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), 
artificially intelligent system of claim 6, wherein the similarity score for at least one of the semantic relationship pairs is adjusted by a factor reflecting a determination that the at least one of the semantic relationship pairs has also been identified by the system in published enforcement actions, as claimed in claim 11.

With respect to claim 22, it is objected on grounds corresponding to above objected claim 11, because claim 22 is substantially equivalent to claim 11.

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), 
artificially intelligent system of claim 14, wherein the similarity score for the first and second module is adjusted by a factor reflecting a determination that one or more of the semantic relationship pairs has also been identified by the system in published enforcement actions, as claimed in claim 23.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20160203494 is directed to REGULATORY INVENTORY AND REGULATORY CHANGE MANAGEMENT FRAMEWORK:   [0004] a system for managing regulatory inventory and regulatory change for an enterprise is provided. The system includes a computing platform comprising one or more processing devices and executable software code stored in one or more electronic storage devices, wherein the executable software code is configured to cause the one or more processing devices to receive regulatory change data from one or more electronic feeds within a distributed server network, wherein the electronic feeds monitor one or more issuing authorities. The executable software code is also configured to identify a regulatory change from the regulatory change data. The executable software code is also configured to identify a regulatory inventory potentially affected by the regulatory change. The executable software code is also configured to communicate the regulatory change to a user dashboard associated with the affected regulatory inventory. The executable software code is also configured to provide a questionnaire to the user dashboard, and subsequently receive a response to the questionnaire from a user. Finally, the executable software code may also be configured to create a compliance action plan for the regulatory changed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562.  The examiner can normally be reached on Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154